                                                              JS-6
 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   CINDY “CID” GOMEZ,             Case No. CV 18-3391-GW-SKx
12            Plaintiff,            ORDER GRANTING JOINT
                                    STIPULATION OF DISMISSAL WITH
13       v.                         PREJUDICE
14
   HOME DEPOT U.S.A., INC., and     Complaint Filed: March 16, 2018
15 DOES 1 through 50, Inclusive,    Trial Date:       March 19, 2018
                                    District Judge:   Hon. George H. Wu
16            Defendants.           Magistrate Judge: Hon. Steve Kim
17

18

19

20

21

22

23

24

25

26

27

28
                                                     Case No. CV 18-3391-GW-SKx
                    [PROPOSED] ORDER GRANTING JOINT
                STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                        ORDER
 2

 3        The Court orders as follows:
 4        1.    All claims in the above-entitled action are dismissed in their enitrety with
 5              prejudice.
 6        2.    Each party is to bear its own fees and costs.
 7

 8        IT IS SO ORDERED.
 9

10

11   DATED: October 12, 2018
12

13                                        GEORGE H. WU, U.S. District Judge

14
                                                                                    35915523.1
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     1             Case No. CV 18-3391-GW-SKx
                      [PROPOSED] ORDER GRANTING JOINT
                  STIPULATION OF DISMISSAL WITH PREJUDICE
